Citation Nr: 1242184	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent from June 15, 2006, and a rating in excess of 70 percent from October 6, 2010, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran has since moved, and jurisdiction is now properly before the RO in Oakland, California.

In July 2012, the Veteran withdrew his request for a Board hearing in writing.  38 C.F.R. § 20.702(e).


FINDING OF FACT

In July 2012, before the Board promulgated a decision, the Board received a letter from the Veteran in which he expressed his desire to withdraw from appellate review his claim for staged increased ratings for posttraumatic stress disorder.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of a claim for staged increased ratings for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In July 2012, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw his appeal.  Specifically, the Veteran indicated that he was satisfied with his current disability ratings and the effective dates assigned.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim for staged increased ratings for PTSD, and it is dismissed.


ORDER

The appeal of the claim for an initial rating in excess of 50 percent from June 15, 2006, and a rating in excess of 70 percent from October 6, 2010, for PTSD is dismissed




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


